DETAILED ACTION
This is the Second First Office Action on the Merits during examination and is directed towards claims 1-20 as filed on 10/11/2021.

The previously indicated of allowability of claims 1-20 is withdrawn.  

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest possible effective filing date is 04/11/2018 (20180411).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority to PROVISIONAL APPLICATION NUMBER 62/729,087 filed on 09/10/2018

This application also claims priority to PROVISIONAL APPLICATION NUMBER 62/656,143 filed on 04/11/2018

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2022 has been entered.

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 05/25/2022 submission(s) of Information Disclosure Statement (IDS)(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted IDS(s) initialed and dated by the Examiner is/are attached to the instant Office action.

Response to Amendments/Arguments
Applicant’s 05/24/2022 RCE and IDS have been considered and entered.  Upon  consideration of the newly cited references the 02/25/2022 Notice of Allowance of claims 1-20 has been withdrawn and new grounds of rejection are made in view of US 20150339928 A1 to Ramanujam; Madhusoodhan in view of Lomas, Natasha, “RideGuru includes driver payouts in its price comparison service for ride hailing apps” (Lomas) and further in view of US 20150324720 A1 to Briggs; Ryan M. et al. (Briggs).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being obvious over US 20150339928 A1 to Ramanujam; Madhusoodhan in view of Lomas, Natasha, “RideGuru includes driver payouts in its price comparison service for ride hailing apps” (Lomas) and further in view of US 20150324720 A1 to Briggs; Ryan M. et al. (Briggs). 

Regarding claims 1 and 11 Ramanujam teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    511
    437
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    611
    472
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    606
    503
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    550
    470
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    679
    395
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    664
    490
    media_image6.png
    Greyscale

A computer-implemented method in figure 7 above for autonomous vehicle communication in fig. 1 item 130, Fig. 2A item 205, etc., comprising: 
Obtaining, i.e. “storing data in data store 220”, by a computing system 200a that comprises one or more computing devices 210a, 
data 220/225 associated with a status of an autonomous vehicle 205 in figure 2A as explained in paras:
“[0031] The data stored in the data store 220 may include a list of autonomous vehicles 222. The list of autonomous vehicles 222 may include a current status of each autonomous vehicle 205 that is operated by the taxi service provider. The autonomous vehicles on the list 222 may be limited to operating within a defined geographical area. In one configuration, the list of autonomous vehicles 222 may include, for each autonomous vehicle 205 on the list, a current location of the autonomous vehicle 205 and a taxi schedule associated with that autonomous vehicle 205. The current status for each autonomous vehicle 205 on the list 222 may dynamically change as the autonomous vehicles 205 start performing taxi services and finish performing taxi services. Based on the taxi schedule, whether a particular autonomous vehicle 205 is currently performing a taxi service or is available to perform a taxi service may be determined. As a non-limiting example, the list 222 may include status information for vehicle A and vehicle B. According to the list 222, vehicle A may be at location A and is currently performing a taxi service for another 30 minutes, and vehicle B may be at location B and is currently available to perform taxi services for another two hours. The list of autonomous vehicles 222 may be used when selecting a particular autonomous vehicle 205 from the list 222 to perform a particular taxi service. 

[0036] The scheduling module 238 may be configured to add the taxi service to the autonomous vehicle's schedule 225 of taxi services to be performed. The scheduling module 238 may add the taxi service to the autonomous vehicle's schedule 225 after the autonomous vehicle 205 is selected to perform the taxi service. The taxi service may be performed immediately by the autonomous vehicle 205 or at a later time. The autonomous vehicle 205 (as well as the computing device 210a) may maintain the schedule 225 of taxi services to be performed at the autonomous vehicle 205. The autonomous vehicle 205 may perform the taxi services in accordance with the schedule 225. The scheduling module 238 may dynamically update the autonomous vehicle's schedule 225 of taxi services to perform based on incoming taxi service requests. In other words, the scheduling module 238 may dynamically add, delete or modify the taxi services on the autonomous vehicle's schedule 225 based on the incoming taxi service requests.”; 
determining, by the computing system 200a via selection module 232, that the autonomous vehicle 205 is to become available to perform one or more vehicle (taxi) services at a later time based at least in part on the data 220/225 associated with the status of the autonomous vehicle 205 wherein it is understood vehicle A “is to become available to perform taxi services in 30 minutes” as explained in para [0031] above:
“Based on the taxi schedule, whether a particular autonomous vehicle 205 is currently performing a taxi service or is available to perform a taxi service may be determined. As a non-limiting example, the list 222 may include status information for vehicle A and vehicle B. According to the list 222, vehicle A may be at location A and is currently performing a taxi service for another 30 minutes, and vehicle B may be at location B and is currently available to perform taxi services for another two hours.” And 

“[0033] The selection module 232 may be configured to select an autonomous vehicle 205 from the fleet of autonomous vehicles 205 to perform the taxi service. In one example, the selection module 232 may select the autonomous vehicle 205 based on the autonomous vehicle's availability to perform the taxi service at the selected pickup time. In other words, autonomous vehicles with previously scheduled taxi services that conflict or coincide with the taxi service may not be selected to perform the taxi service. The selection module 232 may assess the availability of each autonomous vehicle 205 in the fleet to perform the taxi service at the selected pickup time using the list of autonomous vehicles 222. In addition, the selection module 232 may select the autonomous vehicle 205 based on the autonomous vehicle's current proximity (or expected proximity) to the pickup location at the selected pickup time. As a non-limiting example, between a first autonomous vehicle that is two miles away from the pickup location and a second autonomous vehicle that is five miles away from the pickup location, the selection module 232 may select the first autonomous vehicle to perform the taxi service. In one configuration, the selection module 232 may select the autonomous vehicle 205 based on the additional details in the taxi service request, such as the preferred vehicle type or the number of passengers. In one example, when the request is for an immediate taxi service, the selection module 232 may select an available autonomous vehicle 205 from the fleet of autonomous vehicles that is capable of driving to the pickup location in a least amount of time.”; and 

indicating, by the computing system, to a plurality of mobile devices 420 that the autonomous vehicle is to become available to perform the one or more vehicle taxi services in fig. 4 step 4 as explained in paras:
“[0076] The server 410 may instruct the autonomous vehicle 430 that is selected to perform the taxi service for the customer. The server 410 may send information on the selected pickup time, pickup location and drop-off location to the autonomous vehicle 430. The autonomous vehicle 430 may perform the taxi service after receiving the instructions from the server 410. In addition, the server 410 may send a confirmation message to the mobile device 420 confirming that the autonomous vehicle 130 will pick up the customer at the pickup location and at the requested pickup time.

[0077] In one example, the server 410 may update or modify the vehicle registry 412 to indicate that the autonomous vehicle 430 is scheduled to perform the taxi service at the selected pickup time. After the taxi service is scheduled, the server 410 may not schedule other taxi services for the autonomous vehicle 430 that conflict with the taxi service.

[0078] In one example, a taxi service schedule 432 may be locally maintained at the autonomous vehicle 430. The server 410 may update or modify the taxi service schedule 432 to indicate that the autonomous vehicle 430 is scheduled to perform the taxi service at the selected pickup time. The autonomous vehicle 430 may be configured to perform taxi services in accordance with the taxi service schedule 432. For example, if the taxi service schedule 432 indicates that the autonomous vehicle 430 is scheduled to perform three taxi services on a given day, the autonomous vehicle 430 may automatically perform the three taxi services unless contradictory instructions are received from the server 410.”.

Wherein it is understood that Ramanujam teaches in para [0078] above that “…if the taxi service schedule 432 indicates that the autonomous vehicle 430 is scheduled to perform three taxi services on a given day, the autonomous vehicle 430 may automatically perform the three taxi services unless contradictory instructions are received from the server 410”.  This is considered as teaching indicating to the taxi company server 410 that the autonomous vehicle is to become available on a given day to perform three taxi services at a later time such as later in the week.
Ramanujam does not appear to expressly disclose indicating, by the computing system, to a plurality of “companies” that the autonomous vehicle is to become available to perform the one or more vehicle services, wherein each company is a service entity among a plurality of service entities associated with a provision of one or more vehicle services, and 
obtaining data associated with one or more candidate vehicle service assignments, wherein each of the one or more candidate vehicle service assignments comprises a request for the autonomous vehicle to perform the one or more vehicle services for an associated service entity.

In analogous art Lomas teaches it was known for there to be a plurality of taxi companies operating in a particular location wherein it is understood that each company is a service entity among a plurality of service entities such as Uber, Lyft, etc., associated with the provision taxi service or “ride hailing” services of one or more vehicle services in for example the first three paragraphs.  

Also in analogous art Briggs teaches it was known for a service vehicle 303 to be associated and registered with more than one service company including a third party contracting tow truck company which connotes a plurality of “companies” that the autonomous vehicle is to become available to perform the one or more vehicle services, wherein each company is a service entity among a plurality of service entities associated with a provision of one or more vehicle services and obtaining data associated with one or more candidate vehicle service assignments, wherein each of the one or more candidate vehicle service assignments comprises a request 429 for the autonomous vehicle 303 to perform the one or more vehicle services for an associated service entity (i.e. third parties) in for example, the figures below:


    PNG
    media_image7.png
    724
    539
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    431
    542
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    590
    523
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    712
    504
    media_image10.png
    Greyscale

And associated paragraphs including:
“[0035] FIG. 3 illustrates only one customer vehicle 302. However, the roadside assistance management system may be configured to communicate with multiple customer vehicles 302 simultaneously so that it may process service requests simultaneously. Also, although FIG. 3 depicts the customer vehicle 302 as a car, customer vehicles 302 may be any type of vehicle, including a motorcycle, bicycle, scooter, drone (or other automated device), truck, bus, boat, plane, helicopter, etc. Similarly, the roadside assistance management system may be configured to communicate with multiple service vehicles 303 simultaneously so that it may assign different jobs simultaneously. Also, although FIG. 3 depicts the service vehicle 303 as a tow truck, service vehicles 302 may be a different type of truck or any other type of vehicle, including a motorcycle, car, van, bicycle, scooter, drone (or other automated device), bus, boat, plane, helicopter, etc.

[0040] In some embodiments, one or more of the customer vehicles 302 or service vehicles 303 may be autonomous or in an autonomous mode (e.g., auto-pilot mode). An autonomously controlled vehicle 302, 303 may be controlled by its vehicle computing device 100v and/or a remote computing device (e.g., administrative computing device 100a). The vehicle computing device 100v may employ sensors for inputting information related to a vehicle's 302, 303 surroundings (e.g., distance from nearby objects) and use the inputted information to control components of the vehicle 302, 303 to steer the vehicle 302, 303.

[0044] The service provider computing device 100p may be owned and/or operated by a service provider (e.g., a tow truck company). The service provider may be a subsidiary or division of the organization providing the roadside assistance management system or a third party (e.g., contracting tow truck company). Although FIG. 3 illustrates only one service provider computing device 100p, each service provider may have a service provider computing device 100p. Each service provider computing device 100p may be located at a respective service provider's office and may be operated by a respective operator (e.g., dispatcher) of the service provider. Specifically, the service provider computing device 100p may be used to receive service requests and assign service vehicles 303 and servicemen to certain jobs.

[0071] The system may determine the particular service vehicle 303 by identifying the closest service vehicle 303 to the location of the customer vehicle 302 that is to be serviced (e.g., fixed and/or towed) or the service vehicle 303 that is expected to arrive at the job site the fastest. This may include determining the closest base station 220 to the customer vehicle 302 and then determining which service vehicles 303 are available at that base station 220. The system may compare GPS coordinates of the job site (e.g., location of the disabled vehicle 302) with GPS coordinates of the base stations 220 to identify the closest base station 220. The system may also use road and traffic information to determine expected arrival times to identify the service vehicle 303 that would reach the job site the fastest. Multiple travel routes for each available service vehicle 303 may be considered when determining such expected arrival times. In some embodiments, the determination at step 435 may include consideration of future availability. In other words, the determination may factor in the effects of assigning a serviceman and/or service vehicle 303 on the inventory/resources for meeting future demand. For example, if a van can be used to fulfill the service request, it may be sent (as long as the van can meet a response time goal) instead of a tow truck even though it is further from the job site than the tow truck so that the tow truck is available for a future service request where a tow may be needed.”

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Dance (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

As is here, both Lomas and Briggs are in the same field, i.e. connecting users with taxi services.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is here, both Lomas and Briggs are BOTH in the same field and reasonably pertinent to the particular problem with which the inventor was concerned such as connecting users with taxi services to vehicles that are available in their area and meets their request criteria.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known method of contracting a service vehicle to a third party such as Uber, Lyft, etc. as taught by at least Lomas and Briggs above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the autonomous taxi vehicle of Ramanujam would include the ability to be contracted to third party taxi service providers such as Uber, Lyft, Etc. as taught by Lomas and Briggs as known in the art.  Further, both Ramanujam and Briggs teach notifying the system of the availability of the vehicle’s “schedule” to perform services, see Ramanujam para:
“For example, if the taxi service schedule 432 indicates that the autonomous vehicle 430 is scheduled to perform three taxi services on a given day, the autonomous vehicle 430 may automatically perform the three taxi services unless contradictory instructions are received from the server 410.”   

Briggs teaches providing an indication that the autonomous vehicle is to become available to perform the one or more vehicle services in para:
“[0080] In step 451, the roadside assistance management system may provide feedback to the customer. For example, the administrative computing device 100a and/or application server 304 may transmit information to the customer's mobile computing device 100m or the customer's vehicle computing device 100v informing the customer that the service vehicle 303 is on its way. In some embodiments, the system may provide the customer with an estimated arrival time that the service vehicle 303 will arrive at the job site. Also, in some embodiments, the system may provide a map and information showing the service vehicle's progress on its trip to the job site.”

Therefore, the results would have been predictable to one of ordinary skill in the art to indicate to all of the third parties that are contracted with the autonomous vehicle of Ramanujam when the vehicle is to become available to perform the next vehicle service for the express purpose of selecting and fulfilling a service request from the closest third party service request as taught by Briggs.   

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Lomas and Briggs to and modify the prior art of Ramanujam as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 2 and the limitation the computer-implemented method of claim 1, further comprising: 
Ramanujam teaches obtaining, by the computing system, data associated with a plurality of candidate vehicle service assignments, and the combination of Ramanujam teaches wherein each of the candidate vehicle service assignments is associated with a different service entity of the plurality of service entities in the teachings of Lomas above and Briggs para [0044]:
“[0044] The service provider computing device 100p may be owned and/or operated by a service provider (e.g., a tow truck company). The service provider may be a subsidiary or division of the organization providing the roadside assistance management system or a third party (e.g., contracting tow truck company). Although FIG. 3 illustrates only one service provider computing device 100p, each service provider may have a service provider computing device 100p. Each service provider computing device 100p may be located at a respective service provider's office and may be operated by a respective operator (e.g., dispatcher) of the service provider. Specifically, the service provider computing device 100p may be used to receive service requests and assign service vehicles 303 and servicemen to certain jobs.“. 

and the rejection of corresponding parts of claim 1 above incorporated herein by reference wherein it is understood that the autonomous vehicle of Ramanujam would be able to be scheduled by the plethora “third party” service providers taught by Lomas and Briggs above. 

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Lomas and Briggs to and modify the prior art of Ramanujam as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 3 and the limitation the computer-implemented method of claim 2, wherein the autonomous vehicle is addressing a current task associated with the autonomous vehicle see Ramanujam paras:
[0024] The autonomous vehicle may notify the taxi service control system when the taxi service is completed. The autonomous vehicle may perform a subsequent taxi service according to the autonomous vehicle's taxi service schedule. Alternatively, the autonomous vehicle may return to a base location (e.g., a parking garage) and wait for an upcoming taxi service (i.e., a taxi service that has already been scheduled) or until the taxi service control system instructs the autonomous vehicle to perform an additional taxi service. In one example, the autonomous vehicle may drive to a taxi company station in between taxi services for refueling/recharging, maintenance, etc.

[0027] The server 110 may select a particular autonomous vehicle 130 from the fleet of autonomous vehicles 130 to perform the taxi service for the customer. The autonomous vehicle 130 may be selected based on a combination of: a distance between the autonomous vehicle's current location and the pickup location, availability, features, seating capacity, etc. In addition, the server 110 may ensure that the selected autonomous vehicle 130 is not already scheduled to perform taxi services that conflict with the taxi service currently being scheduled. In other words, the server 110 may ensure that the selected autonomous vehicle 130 is free for the estimated duration of time needed to perform the taxi service for the customer.”.  

	And Briggs para:
“[0053] In some embodiments, the system may intermittently (e.g., periodically or according to a schedule, which may correspond to different time periods of demand) calculate an estimated time of arrival based on conditions (e.g., traffic, weather, etc.) and route options. If the system then detects that events or conditions may prevent service vehicles from responding in time (e.g., within 15 mins), the system may trigger alerts that cause servicemen and/or administrators to take actions. Such actions may include notifying customers that estimated times of arrival have been adjusted. For example, if a customer requests service, the customer may be informed that the response time has been changed from 15 minutes to 20 minutes due to current conditions. Assignments of jobs may also be modified in view of the most recently calculated estimated time of arrivals.” 

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Dance (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known method of indicating to a taxi service provider and a customer that a vehicle is taking longer than expected due to current conditions as taught by at least Briggs above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the autonomous taxi of Ramanujam would include the ability to update the time the vehicle is to become available to perform the taxi service as taught by Briggs as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Briggs to and modify the prior art combination of Ramanujam as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 4 and the limitation the computer-implemented method of claim 3, wherein the current task comprises at least one of 
receiving maintenance see “maintenance” in Ramanujam para [0024]:, 
receiving fuel see “refueling” in Ramanujam para [0024]:, 
charging an electric power source see “recharging” of the autonomous vehicle in Ramanujam para [0024]:
“[0024] The autonomous vehicle may notify the taxi service control system when the taxi service is completed. The autonomous vehicle may perform a subsequent taxi service according to the autonomous vehicle's taxi service schedule. Alternatively, the autonomous vehicle may return to a base location (e.g., a parking garage) and wait for an upcoming taxi service (i.e., a taxi service that has already been scheduled) or until the taxi service control system instructs the autonomous vehicle to perform an additional taxi service. In one example, the autonomous vehicle may drive to a taxi company station in between taxi services for refueling/recharging, maintenance, etc.”, 

or addressing a current vehicle service assignment see Ramanujam para [0024] “wait for an upcoming taxi service (i.e., a taxi service that has already been scheduled)”.  

It would have been obvious to provide an indication to the third party service providers that the autonomous vehicle will become available after completing the current tasks so that it may be part of the scheduling process for the closest service request of any of the third party service providers as taught by the combination of Ramanujam and Briggs in light of the service providers taught by Lomas.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Briggs to and modify the prior art combination of Ramanujam as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claims 5 and 12 and the limitation wherein determining that the autonomous vehicle is to become available to perform the one or more vehicle services at the later time comprises: 
determining, by the computing system, that the autonomous vehicle is to become available at the later time based at least in part on a status of the current task associated with the autonomous vehicle see “Based on the taxi schedule, whether a particular autonomous vehicle 205 is currently performing a taxi service or is available to perform a taxi service may be determined. “ and “According to the list 222, vehicle A may be at location A and is currently performing a taxi service for another 30 minutes “ wherein the “a status of the current task” is that 30 minutes remains for the performance as explained in Ramanujam para:
“[0031] The data stored in the data store 220 may include a list of autonomous vehicles 222. The list of autonomous vehicles 222 may include a current status of each autonomous vehicle 205 that is operated by the taxi service provider. The autonomous vehicles on the list 222 may be limited to operating within a defined geographical area. In one configuration, the list of autonomous vehicles 222 may include, for each autonomous vehicle 205 on the list, a current location of the autonomous vehicle 205 and a taxi schedule associated with that autonomous vehicle 205. The current status for each autonomous vehicle 205 on the list 222 may dynamically change as the autonomous vehicles 205 start performing taxi services and finish performing taxi services. Based on the taxi schedule, whether a particular autonomous vehicle 205 is currently performing a taxi service or is available to perform a taxi service may be determined. As a non-limiting example, the list 222 may include status information for vehicle A and vehicle B. According to the list 222, vehicle A may be at location A and is currently performing a taxi service for another 30 minutes, and vehicle B may be at location B and is currently available to perform taxi services for another two hours. The list of autonomous vehicles 222 may be used when selecting a particular autonomous vehicle 205 from the list 222 to perform a particular taxi service.”

And the teachings of Briggs para:
[0053] In some embodiments, the system may intermittently (e.g., periodically or according to a schedule, which may correspond to different time periods of demand) calculate an estimated time of arrival based on conditions (e.g., traffic, weather, etc.) and route options. If the system then detects that events or conditions may prevent service vehicles from responding in time (e.g., within 15 mins), the system may trigger alerts that cause servicemen and/or administrators to take actions. Such actions may include notifying customers that estimated times of arrival have been adjusted. For example, if a customer requests service, the customer may be informed that the response time has been changed from 15 minutes to 20 minutes due to current conditions. Assignments of jobs may also be modified in view of the most recently calculated estimated time of arrivals.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Dance (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known method of determining when the autonomous vehicle is to become available based on a status of the current task of the vehicle as taught by at least Ramanujam and Briggs above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the autonomous taxi of Ramanujam would include the ability to determine when it will become available as taught by Ramanujam and Briggs as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Briggs to and modify the prior art combination of Ramanujam as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 6 and the limitation the computer-implemented method of claim 5, wherein the current task comprises addressing a current vehicle service assignment and wherein determining that the autonomous vehicle is to become available comprises determining how long until the autonomous vehicle will complete the current vehicle service assignment see the rejection of corresponding parts of claim 5 above incorporated herein by reference wherein Ramanujam expressly teaches “According to the list 222, vehicle A may be at location A and is currently performing a taxi service for another 30 minutes “ wherein it is understood another 30 minutes connotes “how long”.  Further, resort may be had to the teachings of Briggs para [0053] : “For example, if a customer requests service, the customer may be informed that the response time has been changed from 15 minutes to 20 minutes due to current conditions. “   

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Briggs to and modify the prior art combination of Ramanujam as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 7 and the limitation the computer-implemented method of claim 2, further comprising: determining, by the computing system, a selected vehicle service assignment based at least in part on the data associated with the plurality of candidate vehicle service assignments prior to completion of the current task associated with the autonomous vehicle see “In addition, the server 410 may identify the autonomous vehicles 430 that are expected to be located in proximity to the pickup location at the requested pickup time. “ wherein it is understood that the current task is inter alia maintaining the schedule for each autonomous vehicle and the process of travelling to the proximity of the pickup location as explained in Ramanujam paras:
[0075] The server 410 may access a vehicle registry 412 that maintains a schedule for each autonomous vehicle 430 in the fleet of autonomous vehicles 430. Based on the vehicle registry 412, the server 410 may identify the autonomous vehicles 430 that are available to pick up the customer at the requested pickup time. In addition, the server 410 may identify the autonomous vehicles 430 that are expected to be located in proximity to the pickup location at the requested pickup time. The server 410 may select the autonomous vehicle 430 to perform the taxi service based on the autonomous vehicle's availability at the requested pickup time, an estimated proximity to the pickup location at the requested pickup time, vehicle features, vehicle seating capacity, etc. In addition, the server 410 may calculate an estimated amount of time for the autonomous vehicle 430 to perform the taxi service and verify, based on the autonomous vehicle's schedule included in the vehicle registry 412, that the autonomous vehicle 430 is available for the estimated amount of time in order to perform the taxi service.

[0078] In one example, a taxi service schedule 432 may be locally maintained at the autonomous vehicle 430. The server 410 may update or modify the taxi service schedule 432 to indicate that the autonomous vehicle 430 is scheduled to perform the taxi service at the selected pickup time. The autonomous vehicle 430 may be configured to perform taxi services in accordance with the taxi service schedule 432. For example, if the taxi service schedule 432 indicates that the autonomous vehicle 430 is scheduled to perform three taxi services on a given day, the autonomous vehicle 430 may automatically perform the three taxi services unless contradictory instructions are received from the server 410.

And Briggs para:
“[0071] The system may determine the particular service vehicle 303 by identifying the closest service vehicle 303 to the location of the customer vehicle 302 that is to be serviced (e.g., fixed and/or towed) or the service vehicle 303 that is expected to arrive at the job site the fastest. This may include determining the closest base station 220 to the customer vehicle 302 and then determining which service vehicles 303 are available at that base station 220. The system may compare GPS coordinates of the job site (e.g., location of the disabled vehicle 302) with GPS coordinates of the base stations 220 to identify the closest base station 220. The system may also use road and traffic information to determine expected arrival times to identify the service vehicle 303 that would reach the job site the fastest. Multiple travel routes for each available service vehicle 303 may be considered when determining such expected arrival times. In some embodiments, the determination at step 435 may include consideration of future availability. In other words, the determination may factor in the effects of assigning a serviceman and/or service vehicle 303 on the inventory/resources for meeting future demand. For example, if a van can be used to fulfill the service request, it may be sent (as long as the van can meet a response time goal) instead of a tow truck even though it is further from the job site than the tow truck so that the tow truck is available for a future service request where a tow may be needed.”

The combination of the known elements is achieved by a known method of determining when the autonomous vehicle is to become available based on where the vehicle will be located at the end of its current task as taught by at least Ramanujam and Briggs above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the autonomous taxi of Ramanujam would include the ability to determine the next service assignment in proximity to the location it will become available as taught by Ramanujam and Briggs as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Briggs to and modify the prior art combination of Ramanujam as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.
Regarding claim 8 and the limitation the computer-implemented method of claim 7, further comprising: communicating, by the computing system, data indicative of an acceptance of the selected vehicle service assignment to a remote computing system associated with a service entity that is associated with the selected vehicle service assignment see the teachings of Ramanujam Fig. 4 wherein confirmation of the taxi service is sent to mobile device 420 and Briggs teaches in Fig. 4C steps 437-439:
“[0074] After identifying an appropriate service vehicle 303, or base station 220 from which a service vehicle 303 may be deployed, the system may send a request to assign (an assignment request) a service job in step 437. In some cases, the assignment request may be sent to the mobile computing device 100m or vehicle computing device 100v of the selected service vehicle 303. Alternatively, or additionally, the assignment request may be sent to the service provider computing device 100p associated with the selected service vehicle 303. The assignment request may include a query as to whether the selected service vehicle 303 or base station 220 is able and willing to provide service. In some embodiments, the assignment request may also include the location of the job site (e.g., the location of the disabled customer vehicle 302). The assignment request may also provide a time (e.g., a promoted time) that the service vehicle 303 has to provide service..“

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Dance (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known method of communicating acceptance of a service assignment to all concerned third parties as taught by at least the combination of Ramanujam and Briggs above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the autonomous vehicle of Ramanujam would include the ability to communicate with the third party contracted companies of Briggs and Lomas as taught by Briggs as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Briggs to and modify the prior art combination of Ramanujam as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.
  
Regarding claim 9 and the limitation the computer-implemented method of claim 8, wherein communicating the data indicative of the acceptance of the selected vehicle service assignment comprises communicating the data indicative of the acceptance prior to completion of the current task associated with the autonomous vehicle see the rejection of corresponding parts of claims 8 and 7 above incorporated herein by reference wherein it is understood that Ramanujam teaches scheduling tasks based on the proximity of the current task of the autonomous vehicle.  Ramanujam teaches autonomously scheduling three taxi services on a given day, accordingly it would be obvious to schedule the next two taxi services while the autonomous vehicle is performing the first service to allow for the proximity of the end destination of the first service to be close to the start location of the next service and so on. 
  
Regarding claim 10 Ramanujam does not appear to expressly disclose however Briggs teaches the limitation the computer-implemented method further comprising: obtaining data indicative of a preferred service entity in para:
[0049] In some embodiments, when registering with the roadside assistance management system, a user may create a profile. The profile may include certain user preferences so that a customized experience may be realized. For example, a user may create settings that affect how a user enters information and which types of information may be entered when a service request is generated. Such settings may be used to automatically populate certain fields of a request, so the user does not have to enter all information every time a service request is desired. For example, a customer may enter vehicle information, so the customer can simply choose his/her vehicle when generating a service request. Further, the profile may also include one or more listings identifying preferred service providers (e.g., tow truck companies), mechanics, or drop-off locations.; 

And applying an optimization function to determine a selected vehicle service assignment based at least in part on the data indicative of the preferred service entity in Briggs paras:
“[0003] Vehicles, such as automobiles, may become disabled during a trip as a result of, for example, a vehicle malfunction, a flat tire, and/or an accident. When these events occur, many drivers and/or passengers will attempt to call a tow truck company for assistance. In some cases, people do not know the name and/or telephone number of a tow truck company. This may be especially true when people travel outside a region they usually travel. With the proliferation of smartphones (and other portable devices), many people can now look up the names and telephone numbers of tow truck companies. Still, people may have difficulty determining which tow truck company is closest to the vicinity where there vehicle is disabled. Even if a person is able to determine the closest to tow truck company based on its address, this might not be an accurate indication of the closest available tow truck or which tow truck could respond the quickest. For example, a tow truck company nearest a disabled vehicle might not have a tow truck ready to provide assistance. Also, depending on the situation, certain equipment or skilled tow truck operators may be needed. Therefore, the closest tow truck might not always be able to provide the fastest solution.

0051] At step 405, the roadside assistance management system may determine a level of demand based on time. It has been observed that the number of service requests for disabled vehicles can depend on a time and date. For example, the number of disabled vehicles may generally be greater on Monday through Friday during rush hour periods when people generally commute to work. The roadside assistance management system may seek to use this knowledge to optimize the use of its resources (e.g., ensure that it has enough resources to provide service to expected service requests while minimizing wasted resources). To accomplish this, the roadside assistance management system may set up a number of different levels of demand corresponding to different time segments. For example, the roadside assistance management system may establish four levels of demand: 1) high; 2) high-medium; 3) medium-low; and 4) low. Each of these levels may be associated with a different time and date segment. Vice versa, each time and date may be associated with one of the levels of demand. For example, on a Monday, a time period of 12 am-5 am may be associated with a low level of demand; a time period of 5 am-7 am may be associated with a medium-low level of demand; a time period of 7 am-11 am may be associated with a high level of demand; a time period of 11 am-6 pm may be associated with a high-medium level of demand; a time period of 6 pm-11 pm may be associated with a medium-low level of demand; and a time period of 11 pm-midnight may be associated with a low level of demand. The number of time periods and the ranges of time periods may vary. The number of levels of demand may also vary. There may be less than or more than four levels of demand. By classifying time and date segments as belonging to one of the four levels of demand, the system may reduce or avoid excessive adjustments. That is, using classifications may allow for automated allocation of resources and keep the system from overreacting to the continuously changing environment.

[0070] In some cases, instead of identifying a particular service vehicle 303, the system may identify a particular base station 220 from among all base stations 220. In particular, the system may identify the base station 220 that is closest to the location of the customer vehicle 220. Where there are multiple service vehicles 303 belonging to (e.g., owned or controlled by) multiple service providers at the same base station 220, the system may also identify a service provider to provide the service vehicle 303. Each base station may also be assigned a unique identifier, which may be assigned by the roadside assistance management system in steps 401 or 403.”.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Dance (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known method of obtaining data indicative of a user preferences and applying and optimizing function to determine the closest preferred service entity and service vehicle as taught by at least the combination of Ramanujam and Briggs above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the preferred “third party” service entity of the combination of Ramanujam and Lomas would include the ability to select a preferred third party service entity that is closes to the service request as taught by Briggs as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Briggs to and modify the prior art combination of Ramanujam as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.


Regarding claim 13 and the limitation the computing system of claim 12, wherein the operations further comprise: 
determining a selected vehicle service assignment based at least in part on the data associated with the one or more candidate vehicle service assignments, wherein the selected vehicle service assignment is associated with a second service entity that is different than the first service entity see the teachings of the combination of Briggs and Lomas with Ramanujam in the rejections of the claims above wherein it is understood that per case law:
Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

	The prior art when filtered through the knowledge of one skilled in the art would understand that based on the specific teachings of the patents AND also the reasonable inferences which one skilled in the art would logically draw therefrom, Ramanujam teaches inter alia the “ The server 410 may access a vehicle registry 412 that maintains a schedule for each autonomous vehicle 430 in the fleet of autonomous vehicles 430”. Lomas teaches a plethora third party contractors/service providers and Briggs teaches it was known to contract with third party service providers.  Accordingly, the vehicle of the combination of Ramanujam would include the ability to be scheduled by the third party service providers taught by Lomas as taught by Briggs.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Briggs to and modify the prior art combination of Ramanujam as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 14 and the limitation the computing system of claim 13, wherein the operations further comprise: communicating data indicative of an acceptance of the selected vehicle service assignment to a remote computing system associated with the second service entity see the rejection of corresponding parts of claims 13 and 8 above incorporated herein by reference wherein it would be obvious to provide acceptance of the vehicle service assignment to the second service entity for the express purpose of preventing the system from trying to schedule more than one vehicle to the service assignment.  Further, as taught by Briggs Fig. 4C. if the request is not accepted in step 439, a different service provider must be selected to complete the service request.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Briggs to and modify the prior art combination of Ramanujam as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.
 
Regarding claim 15 and the limitation the computing system of claim 14, wherein communicating the data indicative of the acceptance of the selected vehicle service assignment to the remote computing system associated with the second service entity comprises communicating the data indicative of the 75acceptance of the selected vehicle service assignment prior to completion of the current vehicle service assignment for the first service entity see the rejection of corresponding parts of claims 12-13 and 9 above incorporated herein by reference.  


Regarding claim 16 and the limitation the computing system of claim 13, wherein determining the selected vehicle service assignment comprises: determining the selected vehicle service assignment based at least in part on at least one of an origin location associated with the selected vehicle service assignment or a destination location associated with the selected vehicle service assignment see Ramanujam paras:
“[0055] The server 310 may receive the taxi service request from the mobile device 320, wherein the taxi service request includes the selected pickup time, the pickup location, the drop-off location, and the additional information or customer requests. The server 310 may select an autonomous vehicle 330 that is currently available to perform the taxi service in accordance with the taxi service request. The server 310 may select the autonomous vehicle 330 from the fleet of autonomous vehicles 330.

[0057] The server 310 may access the vehicle registry 312 when selecting a particular autonomous vehicle 330 from the fleet of autonomous vehicles 330 to perform the taxi service for a customer. In one example, using the vehicle registry 312, the server 310 may identify an autonomous vehicle 330 from the fleet that is currently a shortest distance to the pickup location as compared to the other autonomous vehicles 330 in the fleet. In addition, the server 310 may calculate an estimated amount of time for the autonomous vehicle 330 to perform the taxi service and verify that the autonomous vehicle 330 is currently available for the estimated amount of time in order to perform the taxi service. In other words, even if a particular autonomous vehicle 330 is currently available, if the estimated amount of time to perform the taxi service indicates that the taxi service may conflict with an upcoming taxi service for the autonomous vehicle 330, then this particular autonomous vehicle 330 may not be selected to perform the taxi service for the customer. Since the server 310 may maintain the vehicle registry 312, which includes the taxi service schedules for each autonomous vehicle 330 in the fleet of autonomous vehicles 330, the server 310 may determine in real-time which autonomous vehicles 330 in the fleet are currently available to perform the taxi service, and then select one of the autonomous vehicles 330 to perform the taxi service accordingly. The server 310 may select the autonomous vehicle 330 based on a combination of a distance between the autonomous vehicle's current location and the pickup location (e.g., the mobile device's current location) and vehicle availability. In addition, the server 310 may select the autonomous vehicle 330 in accordance to the taxi service request received from the mobile device 320 with respect to vehicle features, vehicle type or model, vehicle seating capacity, etc..”.  

Regarding claim 17 and the limitation the computing system of claim 13, wherein determining the selected vehicle service assignment comprises: determining the selected vehicle service assignment based at least in part on a compensation parameter associated with the selected vehicle service assignment see the rejection of corresponding parts of claims 1 and 10 above incorporated herein by reference with regard to user preferences and the teachings of Lomas with regard to the compensation of drivers.  It would have been obvious to provide Ramanujam with the teachings of Lomas for the express benefit of being able to compare prices of the various service providers to obtain the best value to the user.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Dance (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known method of selecting a vehicle service assignment based on a compensation parameter as taught by at least Lomas above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the autonomous taxi of Ramanujam would include the ability to determine the selected vehicle service assignment in the scheduling process based on the compensation parameter selected as preferred by the user as taught by Lomas and Briggs as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Lomas and Briggs to and modify the prior art of Ramanujam as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

 Regarding claim 18 the combination of Ramanujam teaches in the rejection of corresponding parts of claim 1 above incorporated herein by reference the limitations an autonomous vehicle comprising: 
one or more processors; and one or more tangible, non-transitory, computer readable media that store instructions that when executed by the one or more processors cause the one or more processors to perform operations comprising in Ramanujam Fig. 3: 
determining that the autonomous vehicle is to become available to perform one or more vehicle services at a later time in the teachings of Ramanujam Fig. 2A,  3 “estimated arrival time”  and Briggs above; 
indicating to one or more companies such as Lyft and Uber as taught by Lomas above that the autonomous vehicle is to become available to perform the one or more vehicle services as taught by Ramanujam para [0031] “another 30 minutes” and Briggs above; 
obtaining data associated with one or more candidate vehicle service assignments as taught by Ramanujam Fig. 6 step 610 and Briggs above; 
wherein each of the one or more candidate vehicle service assignments is associated with a different company of the one or more companies as taught by Lomas and third party contractors in Briggs above; 
determining a selected vehicle service assignment based at least in part on the data associated with the one or more candidate vehicle service assignments as taught by Ramanujam Fig. 6 step 620 and Briggs above; and 
causing the autonomous vehicle to initiate a motion control in accordance with the selected vehicle service assignment as taught by Ramanujam Fig. 6 step 630 and Briggs above.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Lomas and Briggs to and modify the prior art of Ramanujam as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 19 and the limitation the autonomous vehicle of claim 18, wherein the operations further comprise obtaining data indicative of a status of a current task associated with the autonomous vehicle, and wherein determining that the autonomous vehicle is to become available to perform the one or more vehicle services at the later time comprises: determining that the autonomous vehicle is to become available to perform the one or more vehicle services at the later time based at least in part on the status of the current task associated with the autonomous vehicle and prior to completion of the current task associated with the autonomous vehicle see the rejection of corresponding parts of claims 1, 5, 6, 7, 9, 11, 12 and 15 above incorporated herein by reference.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Lomas and Briggs to and modify the prior art of Ramanujam as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 20 and the limitation the autonomous vehicle of claim 18, wherein the current task associated with the autonomous vehicle is associated with a first company and wherein the selected vehicle service assignment is associated with a second company that is different from the first service entity see the rejection of corresponding parts of claim 13 above incorporated herein by reference wherein it is understood that Briggs teaches the autonomous vehicle of Ramanujam can be contracted by third party “companies” such as those taught by Lomas.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Lomas and Briggs to and modify the prior art of Ramanujam as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example:
US 20170116566 A1 to Walton; Matthew teaches, inter alia providing real time estimated time of arrivals and deliveries for service vehicles which connotes determining when the vehicle is to become available for the next service in for example the ABSTRACT below:
“Provided is a process of coordinating dynamic on-demand logistics to deliver goods or services between geographically distributed heterogeneous sources of inventory and geographically distributed consumers at scales exceeding metropolitan areas of more than one million residents, with more than 10,000 users, more than 1,000 vehicle operators, and more than 10 geographically distributed sources of inventory.”.

US-20170061801-A1 to Huang; Shih-Chia et al. teaches, inter alia carpool pairing connotes sending a dispatch request to the driver of the vehicle in for example the Paragraph below:
“[0046] In an exemplary embodiment, the server 120 may determine a type of the dispatch request SR sent by the server 120 according to whether the passenger agrees the carpool. To be specific, the server 120 determines whether each of the passengers allows/agrees the carpool according to a carpool request setting of the transportation service request TSR received from different passenger end devices P1-Pk. If the server 120 determines that at least two or more passengers agree the carpool, the server 120 performs carpool pairing to the passengers agreeing the carpool. In the carpool pairing, the server 120 performs the pairing according to a ride location, a ride time and a destination of each of the passengers agreeing the carpool, so as to pair the passengers with the similar ride locations, ride time and destinations, and sends a corresponding carpool dispatch request to the driver end devices D1-Dm for transporting the paired passengers through a same dispatch vehicle.”.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20220910